Case 3:20-cv-00221-RLY-MPB Document 1 Filed 09/18/20 Page 1 of 3 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


JOHN J. SCOTT,                               )
                              Plaintiff,     )
                                             )
               vs.                           )       Case No. 3:20-cv-221
                                             )
ERIE INSURANCE EXCHANGE,                     )
                                             )
                              Defendant.     )

                            COMPLAINT AND JURY DEMAND

        Plaintiff John J. Scott, by counsel, Chapman Law LLC, and for his Complaint against

Defendant Erie Insurance Exchange (“Erie”), states as follows:

   1. At all times referenced herein, Plaintiff was a resident of the State of Indiana.

   2. Defendant Erie, a corporation, is a citizen of and is incorporated in the Commonwealth of

Pennsylvania and maintains its principal place of business in Erie, Pennsylvania and at all times

herein doing business in the Southern District of Indiana.

   3. Jurisdiction is just and proper in this Court under 28 U.S.C. §1332, as there exists complete

diversity of citizenship among the parties to this lawsuit and the amount in controversy exceeds

seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

   4. At all times pertinent hereto, Plaintiff John J. Scott was an insured under an automobile

insurance policy issued by the Defendant, Erie Insurance Exchange, under policy #Q07 2313651.

Said policy provided underinsured motorists coverage and was in full force and effect on April 26,

2018.

   5. Defendant, Erie Insurance Exchange, provided Underinsured Motorists coverage to

Plaintiff John J. Scott in the amount of $250,000.00 per person and $500,000.00 per accident.
Case 3:20-cv-00221-RLY-MPB Document 1 Filed 09/18/20 Page 2 of 3 PageID #: 2




    6. On April 26, 2018, Plaintiff was involved in a motor vehicle collision in Newburgh,

Warrick County, Indiana.

    7. As a direct and proximate result of the collision, Plaintiff sustained bodily injuries, medical

expenses, lost income and pain and suffering, all of which are likely to continue in the future.

    8. The collision was caused by Fran E. Wilson (“Third-Party Tortfeasor”).

    9. The Third-Party Tortfeasor was insured by State Farm Insurance Company with a policy

of liability protection with total limits of fifty thousand dollars ($50,000.00).

    10. A policy limits offer to Plaintiff was made by State Farm Insurance Company.

    11. Pursuant to Indiana Code § 27-7-5-6, Plaintiff provided Erie with notice of intent to accept

this offer.

    12. State Farm Insurance Company paid to Plaintiff the limits of its liability protection for the

injuries Plaintiff suffered as a result of the negligence of State Farm’s insured driver, Fran E.

Wilson.

    13. Plaintiff sustained damages in excess of the policy limits paid by State Farm Insurance

Company.

    14. Plaintiff is seeking further damages from Erie under the underinsured motorist provision

of The Erie Policy.

    15. Plaintiff is entitled to recover underinsured motorist benefits from The Erie Policy.

    WHEREFORE, Plaintiff John J. Scott prays judgment against the defendant, Erie Insurance

Exchange, for damages, court costs, and for all other proper relief, said judgment to be in an

amount sufficient to compensate Plaintiff for his injuries and damages.

                                               Respectfully submitted,


                                               /s/ Stephen Hensleigh Thomas
Case 3:20-cv-00221-RLY-MPB Document 1 Filed 09/18/20 Page 3 of 3 PageID #: 3




                                   Stephen Hensleigh Thomas, #557-82
                                   Noah Cartwright Thomas, #33746-82
                                   CHAPMAN LAW LLC
                                   20 NW 3rd St., STE 1410
                                   Evansville, IN 47708
                                   Telephone: 812.426.0600
                                   Fax: 866.543.0024
                                   ATTORNEYS FOR PLAINTIFF
